The defendants appeal from judgment imposing sentence following conviction upon a bill of indictment charging conspiracy to rob with another count for larceny of a sum of money by trick. There was a general verdict of guilty.
Appellants contend that the evidence of conspiracy was insufficient to warrant the submission of that count to the jury and that the court erred in its charge to the jury on the other count. An examination of the record, however, shows that these assignments of error cannot be sustained. S. v.Herndon, 211 N.C. 123; S. v. Anderson, 208 N.C. 771, 182 S.E. 643; S.v. Whiteside, 204 N.C. 710, 169 S.E. 711; S. v. Wrenn, 198 N.C. 260,151 S.E. 261.
According to the State's evidence, the prosecuting witness, a tobacco farmer who had just received $1,000 from the sale of the product of his toil, fell into the hands of these defendants who, unlawfully and craftily conspiring together and by artifice or trick, deprived him of his money. The evidence was sufficient to support the verdict and judgment.
None of the exceptions noted to the ruling of the court or to the charge of the jury can be sustained. In the trial we find
No error. *Page 427